                   Case: 5:20-cr-00112-PAG Doc #: 1 Filed: 01/31/20 1 of 1. PageID #: 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the                                  FILED
                                                                                                          4:06 pm Jan 31 2020
                                                    NorthernDistrict
                                                 __________ Districtof
                                                                     of__________
                                                                        Ohio
                                                                                                       Clerk U.S. District Court
                  United States of America                         )                                   Northern District of Ohio
                             v.                                    )                                          Cleveland
                     Allen Martin Kenna
                                                                   )    Case No.      0-
                                                                   )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               11/13/2019 and 1/6/2020        in the county of               Summit            in the
     Northern          District of             Ohio          , the defendant(s) violated:

            Code Section                                                   Offense Description
18 U.S.C. Section 844(i)                       Attempted Use of an Explosive Device
18 U.S.C. Section 875(c)                       Interstate Communication of Threats




         This criminal complaint is based on these facts:
SEE ATTACHED AFFIDAVIT




         u Continued on the attached sheet.


                                                                                            Complainant’s signature

                                                                                   Tyler J. Rempel, Special Agent, FBI
Sworn to YLDWHOHSKRQHDIWHUVXEPLVVLRQE\UHOLDEOH
                                                                                             Printed name and title
HOHFWURQLFPHDQV)HG5&ULP3 G DQGRQ
      31st
WKLVBBBBBBGD\RI-DQXDU\


Date:      Jan 31, 2020
                                                                                               Judge’s signature

City and state:                         Cleveland, Ohio                           David A. Ruiz, U.S. Magistrate Judge
                                                                                             Printed name and title
